             Case 2:20-cr-00148-JLR Document 25-1 Filed 10/03/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       NO. CR20-148JLR
11
                                                     ORDER CONTINUING TRIAL
12                                   Plaintiff,
13                          v.
14
     KELLY THOMAS JACKSON,
15
16                                   Defendant.
17
18          Having considered the record and the parties’ joint motion to continue the trial, and
19 General Order 15-20 for the Western District of Washington, the Court FINDS that for the
20 reasons detailed in the parties’ joint motion, the ends of justice served by granting a
21 continuance outweigh the best interests of the public and the defendant in a speedy trial.
22 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
23          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
24 date and other dates is GRANTED.
25          The trial shall be rescheduled on _____________________________________ and
26 the pretrial motions deadline shall be _____________________________________.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28

     Order Continuing Trial
     United States v. Jackson, CR20-148JLR – 1
             Case 2:20-cr-00148-JLR Document 25-1 Filed 10/03/20 Page 2 of 2




 1 parties’ joint motion and the new trial date is excluded in computing the time within which
 2 trial must commence because the ends of justice served by granting this continuance
 3 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §
 4 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
 5 result in a miscarriage of justice, and would deny counsel for the defendant and government
 6 counsel the reasonable time necessary for effective preparation, taking into account the
 7 exercise of due diligence. Id. § (B)(i), (iv).
 8          Dated this ____ day of October, 2020.
 9
10                                                  __________________________
                                                    JAMES L. ROBART
11
                                                    United States District Judge
12
13
14 Presented by:
15
   s/ Todd Greenberg
16 Todd Greenberg
   Assistant United States Attorney
17
18
19
   s/ Robert Goldsmith
20 Robert Goldsmith
   Counsel for Kelly Thomas Jackson
21
22
23
24
25
26
27
28

     Order Continuing Trial
     United States v. Jackson, CR20-148JLR – 2
